Citation Nr: 1710571	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for scars of the face.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a lumbosacral spine disability.  

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  

6.  Entitlement to initial increases in the "staged" ratings (of 30 percent prior to June 13, 2011, and 50 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1955 to January 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August, 2010, December 2010, May 2013, February 2014 and July 2014 rating decisions by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in October 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for dementia and competency of the Veteran have been raised by the record in a December 2016 VA 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disability, a lumbosacral spine disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, scars of the face had their onset in service.  

2.  The Veteran's diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200.  

3.  Throughout the appeal period, the Veteran had, at worst, Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  

4.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for scars of the face have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).  

3.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

4.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Scars of the Face

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for scars of the face as they were incurred after being thrown from a vehicle and landing head first into large boulders while stationed in Korea.  He has further indicated that he received immediate treatment for his injuries.  See August 2009 Veteran correspondence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran is competent to report that he suffered injuries to the face after being thrown from a vehicle during service as this is within his lay observation.  Additionally, he is competent to report that his current scars of the face began during service as this is within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As to the credibility of the Veteran's statements, there are no contemporaneous service records available for review.  His service treatment and personnel records were destroyed in a fire-related incident.  See December 2009, May 2010 Formal Finding of Unavailability of Service Records.  The Veteran has submitted photographs, stated to be of himself after the indicated injury in Korea, showing bandages on his face shortly after the injury.  When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  After applying VA's heightened duty, the Board finds the Veteran's reports of suffering injuries to his face, and residuals scars, since service after being injured to be credible.  

September 2013 VA examination revealed scars of the face.  Given the Veteran's competent and credible statements regarding the onset of facial injuries in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's facial scars had their onset in service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for scars of the face is warranted.  


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating for Hypertension

The Veteran seeks a higher initial rating for his service-connected hypertension, which is currently rated 10 percent disabling.  

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  Id.  

The Board finds that the Veteran's disability picture is consistent with the currently assigned 10 percent rating throughout the appeal period.  The Board notes that at no time during the appeal period has the Veteran's blood pressure been manifested by diastolic pressure of 110 or more, nor been consistent with diastolic pressure predominantly 110 or more.  The Board notes that VA treatment records include an elevated blood pressure reading in February 2015 of 192/108.  However, additional blood pressure readings in February 2015 also found were 166/82, 144/79, 150/77, 167/74, and 169/74.  Hence, while there was a single elevated blood pressure reading in February 2015, such remained below the criteria for an increased rating for hypertension, based on the failure of the diastolic pressure reaching 110, and based on the lack of frequency requisite in the increased (20 percent) rating (i.e., predominant diastolic pressure of 110 or more).  

In addition, the criteria for an increased (20 percent) rating for hypertensive vascular disease is warranted where systolic pressure is predominantly 200 or more.  The Board acknowledges that the Veteran had elevated blood pressure readings in August 2014 of 226/99 and 197/89, as well as the above noted blood pressure reading in February 2015 of 192/108.  However, the Board finds that these isolated blood pressure readings do not reflect the criteria for an increased 20 percent rating for hypertensive vascular disease (i.e., systolic pressure predominantly 200 or more).  Indeed, additional blood pressure readings in July and August 2014 were found to be 182/95 and 163/89.  Hence, the evidence during the appeal period is consistent with the currently assigned 10 percent disability rating as the evidence does not reflect, and is not consistent with, systolic blood pressure predominantly 200 or more.  

Finally, the Board acknowledges that the Veteran has been on continuous medication for his hypertension for a number of years, resulting in lower blood pressure readings.  However, the effects of his blood pressure medication are contemplated by Diagnostic Code 7101 in the rating schedule.  See 38 C.F.R. § 4.104; see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Accordingly, Jones does not apply, and the Board is not required to discuss the ameliorative effects of medication when evaluating the Veteran's hypertension.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-273 (2016).  

Increased Rating for Bilateral Hearing Loss

The Veteran seeks a higher initial rating for his service-connected bilateral hearing loss, which is currently rated 20 percent disabling.  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including Puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The current appeal arises from a February 2014 rating decision that granted service connection for bilateral hearing loss, rated 20 percent, effective August 5, 2009.  

On September 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 



HERTZ


	

1000
2000
3000
4000
RIGHT

30
40
65
80
LEFT

30
55
70
85

The average puretone thresholds were 54 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right and left ear.  The Veteran reported hearing difficulty on occupational activities, and difficulty understanding speech, especially in the presence of background noise. The diagnosis was moderately severe to profound sensorineural right ear hearing loss, and moderate to severe sensorineural left ear hearing loss.  

On September 2013 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

40
40
65
70
LEFT

45
60
75
85

The average puretone thresholds were 54 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 76 percent in the left ear.  The Veteran reported he does not understand a lot of things despite the use of hearing aids.  

On March 2015 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

40
50
70
75
LEFT

45
65
75
85

The average puretone thresholds were 59 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The Veteran indicated he had difficulty hearing what anyone says without hearing aids.  The examiner opined that the Veteran's hearing loss would not render him unable to be gainfully employed.  

On March 2016 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

40
60
65
70
LEFT

45
65
75
85

The average puretone thresholds were 59 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  The Veteran reported that his hearing loss causes him difficulty understanding what people are saying a lot of the time, particularly on television and with background noise.  He stated that his hearing loss did not cause him problems being able to do his work.  The examiner noted that the Veteran was able to hold a one-on-one conversation with very little problem.  The examiner opined that the Veteran could work in a job with a quiet environment or a job with background noise that required hearing protection.  Jobs that require communication with background noise (e.g., restaurant) would be more difficult.  It was further opined that the Veteran's current hearing loss and tinnitus should not impact his ability to perform all types of physical or sedentary jobs to the point of rendering him unemployable.   

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted a rating in excess of 20 percent. 

Applying the results of the September 2010 examination to Table VI produces a finding that the Veteran had Level V hearing acuity in the right ear, and Level V hearing acuity in the left ear, warranting a 20 percent rating.  

Applying the results of the September 2013 examination to Table VI produces a finding that the Veteran had Level VI hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 20 percent rating.  

Applying the results of the March 2015 examination to Table VI produces a finding that the Veteran had Level IV hearing acuity in the right ear, and Level III hearing acuity in the left ear, warranting a 10 percent rating.  

Applying the results of the March 2016 examination to Table VI produces a finding that the Veteran had Level V hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 10 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his bilateral hearing loss at any time during the appeal period.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 20 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

The Board notes that in a May 2016 VA Form 9, the Veteran appears to challenge the accuracy and legitimacy of the March 2015 VA examination (although he confuses the results of the March 2015 and March 2016 examinations), on the basis that the March 2015 VA examination found speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  While such results were elevated from those found in the prior September 2010, September 2013, and March 2016 examinations, the Board notes that the March 2016 examination, which was subsequent to the March 2015 examination being challenged, while revealing decreased speech recognition ability compared to that of the March 2015 examination, still found hearing acuity consistent with a 10 percent rating, consistent with that of the March 2015 examination.  Moreover, it is presumed that the proper protocol for conducting VA examinations is followed by the conducting examiner.  There is no evidence that the March 2015 examination was conducted in a manner inconsistent with that prescribed by 38 C.F.R. § 4.85(a), and the Board finds no reason to find the March 2015 examination to be inadequate or inaccurate.  

Increased Rating for PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-case, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

In a December 2010 rating decision, the Veteran was granted service connection for PTSD, rated 30 percent, effective January 15, 2010.  A March 2012 rating decision granted an increased (50 percent) rating for the Veteran's PTSD, effective June 13, 2011.  The Veteran contends that he is entitled to an initial increased rating of 70 percent for his PTSD.  See April 2012 correspondence; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

After a review of the evidence of record, the Board finds that the Veteran's PTSD has been productive of symptoms such as suicidal ideation (including a suicide attempt in November 2011), chronic sleep impairment (including nightmares), exaggerated startle response, isolative behavior, irritability, panic attacks, memory impairment, hypervigilance, intrusive thoughts, social impairment (e.g., difficulty being around crowds), disturbances of motivation and mood, and impaired judgment.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal.  The Board notes that as early as the October 2010 VA PTSD examination, the Veteran reported suicidal ideation, without plans or intent, due to his wife, children, and grandchildren.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent rating for the Veteran's PTSD throughout the appeal period.  See 38 C.F.R. § 4.130 (listing the presence of suicidal ideation as criteria for a 70 percent rating).   

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Gross impairment in thought processes or communication has not been shown.  There is no evidence of memory loss for names of close relatives, own occupation, or own name.  There is also no evidence of disorientation to time or place.  The Board notes that the evidence does include occasional reports and complaints of delusions and hallucinations, such reports are not constant or chronic, and the Veteran has never indicated that such instances of hallucinations and delusions are persistent.  See e.g., October 2013 VA treatment record (mentioning he sometimes hears "someone crawling on a small surface" as a possible hallucination); October 2014 VA treatment record (reporting he occasionally hears a voice call his name in the morning).  Grossly inappropriate behavior has not been shown.  Inability to perform activities of daily living (including maintenance of minimal personal hygiene), even intermittently, has also not been shown.  The Board concedes that the Veteran has attempted suicide on one occasion during the appeal period, and has had suicidal ideation as well, but, the evidence does not reflect the Veteran is a persistent danger of hurting himself or others.  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted for the Veteran's PTSD.  






ORDER

Service connection for scars of the face is granted.  

An initial rating in excess of 10 percent for hypertension is denied.  

An initial rating in excess of 20 percent for bilateral hearing loss is denied.  

An initial 70 percent rating for PTSD is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  


REMAND

As noted above, the Veteran's service treatment and service personnel records have been destroyed in a fire-related incident.  See December 2009, May 2010 Formal Finding of Unavailability of Service Records.  The Veteran contends that he is entitled to service connection for a cervical spine disability and a lumbosacral spine disability, to include as secondary to his cervical spine disability, as they were incurred after being thrown from a vehicle and landing head first into large boulders while stationed in Korea.  See August 2009 Veteran correspondence; July 2013 VA Form 9; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the Veteran was afforded a VA examination in September 2010.  The Veteran was diagnosed with degenerative disc disease and degenerative facet disease of the cervical and lumbosacral spine.  The examiner opined that it was impossible to correlate the current findings with those during his time in service.  Due to the gap in the medical records from the injury in service to his earliest treatment records, in the absence of any objective data between the injury and the earliest of evidence of record, the examiner opined that the Veteran's current back and neck conditions were less likely as not caused by or a result of the fall in service.  

The Veteran is competent and credible to report injuring his neck and low back during service.  In light of VA's heightened duty to consider the applicability of the benefit of the doubt rule because the Veteran's service records have been lost or destroyed, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of the Veteran's cervical and lumbosacral spine disabilities.  

In regards to the Veteran's claim for TDIU, because the claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board notes that it is unclear when the Veteran was last gainfully employed.  The evidence shows that the Veteran has a high school education, and was last employed as a railroad conductor.  However, in a March 2010 VA Form 21-8940, the Veteran indicated he became too disabled to work since October 1987 after being employed by L&N Railroad.  In his January 2016 VA Form 21-8940, the Veteran indicated he was last gainfully employed with L&N Railroad from 1992 to 2008.  In April 2016, the RO received a response from the L&N Federal Credit Union that there were no accounts or loans under the veteran's name or social security number.  It is unclear if the RO sent the request to complete and return a VA Form 21-4192 to the appropriate contact, and thus the negative response from the L&N Federal Credit Union is not indicative that the Veteran did not retire from L&N Railroad.  The Veteran should be contacted to again identify when and where he was last gainfully employed so that the RO can request such employer to complete and return a VA Form 21-4192.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain all outstanding VA treatment records.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of a cervical spine and/or lumbosacral spine disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. Contact the Veteran and request that he complete and return a VA Form 21-8940, identifying his previous employer, and when he was last gainfully employed.  

4. After the above development, the RO should contact the Veteran's last identified employer and request that the employer complete and return an enclosed VA Form 21-4192.  

5. The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical or lumbosacral spine disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's cervical spine and lumbosacral spine disabilities.  
(b) Provide an opinion whether it is at least as likely as not the Veteran's cervical spine and/or lumbosacral spine disabilities had their onset in service, to include as a result of a conceded injury from being thrown from a vehicle during service.  
(c) If it is found that the Veteran's cervical spine disability is related to, or had its onset during service, provide an opinion whether it is at least as likely as not the Veteran's lumbosacral spine disability was caused by his cervical spine disability.  
(d) If it is found that the Veteran's cervical spine disability is related to, or had its onset during service , provide an opinion whether it is at least as likely as not the Veteran's lumbosacral spine disability was aggravated by his cervical spine disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6. Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


